Citation Nr: 0903941	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-00 398A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 and Supp. 2008) for spinal 
disability as the result of medical treatment by the United 
States Department of Veterans Affairs in September 1998. 

REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1963 to July 
1963, and from July 1965 to August 1966.  

By decision dated in December 2004, the Department of 
Veterans Affairs (VA), Board of Veterans Appeals (Board) 
denied entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 and Supp. 2008) for spinal 
disability as the result of medical treatment by VA in 
September 1998.

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an August 2007 ORDER, the Court 
vacated the Board's December 2004 decision and remanded the 
claim to the Board for further development and 
readjudication.

The Court received notice that the veteran had died in 
February 2007 and dismissed the appeal by ORDER dated in May 
2008.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1963 to July 1963, and from July 1965 to August 1966.

2.	The Department of Veterans Affairs (VA) Regional Office 
in Muskogee, Oklahoma received notice on March 30, 2007 that 
the appellant died on February [redacted], 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1302 (2008); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, this appeal on the merits has become moot by virtue of 
the death of the appellant and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


